PROMULGATION OF FINANCIAL REGULATIONS PURSUANT
                TO 42 Pa.C.S. § 3502(A)

204 Pa. Code Section 29.353

§ 29.353. General Principles.

The Supreme Court of Pennsylvania, pursuant to general authority set forth by Art. V, §
10 of the Pennsylvania Constitution, and 42 Pa.C.S. § 1721, has authorized the Court
Administrator of Pennsylvania to promulgate regulations in accordance with all
applicable statutory provisions pertaining to the distribution and disbursement of all fines,
fees, costs, reparations, restitution, penalties and other remittances imposed and collected
by the Criminal Division of the Courts of Common Pleas, Philadelphia Municipal Court,
any other entity on behalf of the Court using the Common Pleas Criminal Court Case
Management System (CPCMS), and the Magisterial District Courts, which use the
Magisterial District Judge System (“MDJS”).

These regulations are effective [April 28, 2019] September 1, 2022.

I. Schedule for standard distribution of funds collected by the Criminal Division of the
   Courts of Common Pleas, Philadelphia Municipal Court, any other entity on behalf of
   the Court using the CPCMS, and the Magisterial District Courts, which use the
   MDJS.

   A. All fines, fees, costs, reparations, restitution, penalties and other remittances
      imposed and collected by the Criminal Division of the Courts of Common Pleas,
      Philadelphia Municipal Court, any other entity on behalf of the Court using the
      CPCMS, and the Magisterial District Courts, which use the MDJS, shall be
      distributed in the following prioritized order:

       1. The collection agency fee provided for in 42 Pa.C.S. § 9730.1 shall be paid
          first, but only in cases wherein the private collection agency has secured the
          funds from the defendant or a third party and the payment is made to the
          court. No more than 25% of each payment secured from the defendant by the
          private collection agency may be applied towards this fee.

       2. The [Crime Victim’s Compensation Fund and Victim Witness Services
          Fund] Crime Victim Services and Compensation Fund shall be paid, but
          only in cases in which the defendant has been sentenced to incarceration,
          probation or is admitted into an accelerated rehabilitative disposition program
          (see 18 P.S. § 11.1101). Otherwise, these costs shall be distributed in
          accordance with subsection (A)(6) of these regulations.

       3. At least 50% of any additional payment shall go to restitution until it is paid in
          full (see 42 Pa.C.S. § 9728(g.1)). When restitution is ordered to more than
   one recipient at the same time, the court shall set the priority of payment as
   follows, in accordance with 18 Pa.C.S. § 1106(c)(1)(ii)(A)-(G):

   i.      Any individual.

   ii.     Any affected government agency. The term “affected government
           agency” is defined as the Commonwealth, a political subdivision or
           local authority that has sustained injury to property. The term “injury
           to property” is defined as loss of real or personal property, including
           negotiable instruments, or decrease in its value, directly resulting from
           the crime. See Section 1106(h) of the Crimes Code, 18 Pa.C.S.
           §1106(h).

   iii.    The Crime Victim’s Compensation Board.

   iv.     Any other government agency that has provided reimbursement to the
           victim as a result of the defendant’s criminal conduct.

   v.       Any insurance company that has provided reimbursement to the
            victim as a result of the defendant’s criminal conduct.

   vi.     Any estate or testamentary trust.

   vii.    Any business entity organized as a nonprofit or not-for-profit entity.

   viii.   Any other business entity. The term “business entity” is defined as a
           domestic or foreign: business corporation, nonprofit corporation,
           general partnership, limited partnership, limited liability company,
           unincorporated nonprofit association, professional association or
           business trust, common law business trust or statutory trust. See
           Section 1106(h) of the Crimes Code, 18 Pa.C.S. § 1106(h).

4. Judicial Computer Project/Access To Justice/Criminal Justice Enhancement
   Account/Office of Attorney General (JCS/ATJ/CJEA/OAG) Fee (see 42
   Pa.C.S. §§ 3733(a.1) and 3733.1; [71 P.S. §720.102;] and 72 P.S. §1795.1-E).

5. Electronic monitoring fees, offender supervision fees (as set forth in 18 P.S. §
   11.1102(c)), alcohol highway safety school fees, service fees (such as sheriff’s
   fees set forth in 42 P.S. § 21101 et seq., and constable’s fees set forth in 44
   Pa.C.S. §§ 7161 and 7161.1), transcript fees, witness fees (as provided for in
   42 Pa.C.S. § 5903), and other similar fees shall be paid based upon a pro-rated
   formula, unless the fees are prioritized by court order or the judicial district.
   The Administrative Office of Pennsylvania Courts may preclude a fee from
   being classified as an “other similar fee.” The amount of the payment
   allocated to each outstanding item shall be determined by dividing the
   outstanding balance for the individual item by the combined total of the

                                     2
   outstanding balances for all items. The resulting number is then multiplied by
   the amount of the payment to determine how much of the payment shall be
   allocated to the outstanding balance of the individual item involved.

   For example, a defendant owes $80.00 in electronic monitoring fees, $10.00
   in offender supervision fees, and $10.00 in service fees, for a total of $100.00
   in outstanding fees. Defendant makes a payment of $10.00 in his/her case.
   To determine the amount to be allocated to electronic monitoring fees, divide
   the outstanding balance of the electronic monitoring fee ($80.00) by the
   combined total outstanding balances of all items ($80.00 + 10.00 + 10.00 =
   $100.00). The result in this example is .8 (80/100). Multiply the resulting
   figure by the amount of the payment to determine the allocation to electronic
   monitoring fees, which in this example is $8.00 (.8 x $10.00 = $8.00).

6. All other fines, fees, costs, reparations, penalties and other remittances, except
   for judgment or satisfaction fees, shall be distributed based upon a pro-rated
   formula. Specifically, the amount of the payment allocated to each
   outstanding item shall be determined by dividing the outstanding balance for
   the individual item by the combined total of the outstanding balances for all
   items. The resulting number is then multiplied by the amount of the payment
   to determine how much of the payment shall be allocated to the outstanding
   balance of the individual item involved.

   For example, a defendant owes $80.00 in costs, $10.00 in fines, and $10.00 in
   fees, for a total of $100.00 in outstanding costs, fines and fees. Defendant
   makes a payment of $20.00 in his/her case. To determine the amount to be
   allocated to the fines, divide the outstanding balance of the fines ($10.00) by
   the combined total outstanding balances of all items ($80.00 + 10.00 + 10.00
   = $100.00). The result in this example is .1 (10/100). Multiply the resulting
   figure by the amount of the payment to determine the allocation to the fines,
   which in this example is $2.00 (.1 x $20.00 = $2.00).

7. Fees charged by the clerk of courts, prothonotary, other entity in the county
   responsible for the distribution and disbursement of all fines, fees, costs,
   reparations, restitution, penalties, or other remittances, or the Clerk of
   Philadelphia Municipal Court for the entry or satisfaction of a civil judgment
   related to a criminal proceeding, as set forth in 42 Pa.C.S. § 1725 and 42 P.S.
   §§ 21042 and 21071, shall be paid last. The amount of the payment allocated
   to each fee shall be determined by dividing the outstanding balance for the
   individual fee by the combined total of the outstanding balances for both fees.
   The resulting number is then multiplied by the amount of the payment to
   determine how much of the payment shall be allocated to the outstanding
   balance of the individual fee involved.

   For example, a defendant owes $60.00 in judgment fees and $40.00 in
   satisfaction fees for a total of $100.00 in outstanding fees. Defendant makes a

                                      3
           payment of $10.00 in his/her case. To determine the amount to be allocated to
           judgment fees, divide the outstanding balance of the judgment fees ($60.00)
           by the combined total outstanding balances of all items ($60.00 + 40.00 =
           $100.00). The result in this example is .6 (60/100). Multiply the resulting
           figure by the amount of the payment to determine the allocation to judgment
           fees, which in this example is $6.00 (.6 x $10.00 = $6.00).

   B. Each payment shall be applied to a single case, unless otherwise ordered by the
      court.

II. The county probation department or other agent designated to collect all fines, fees,
    costs, reparations, restitution, penalties and other remittances pursuant to 42 Pa.C.S. §
    9728 shall use the CPCMS when performing collection-related activities.

III. Nothing in these regulations shall be applicable to the collection and/or distribution of
     any filing fee that is authorized by law. Filing fees shall include but not be limited to
     the clerk of courts automation fee set forth in 42 Pa.C.S. § 1725.4(b).




                                              4